 


109 HCON 401 IH: Supporting the goals and ideals of Mental Health Month, and for other purposes.
U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 401 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2006 
Mrs. Napolitano (for herself, Mr. Murphy, and Mr. Kennedy of Rhode Island) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Mental Health Month, and for other purposes. 
 
 
Whereas approximately 54 million Americans have a mental problem or illness; 
Whereas untreated and mistreated mental illness problems cost the United States $105 billion in lost productivity;
Whereas the total yearly cost for mental illness in the private and public sectors in the United States is over $200 billion; 
Whereas suicide is the third leading cause of death among people under 24 years old after accidents and homicide; 
Whereas 1 in 4 Latina adolescents, more than any other group of teens, report having seriously considered committing suicide; 
Whereas an astounding 80 percent of young people entering the juvenile justice system have a mental disorder; 
Whereas 19.1 percent of service members returning from Iraq and 11.3 percent of service members returning from Afghanistan reported a mental health problem; 
Whereas over 35 percent of Iraq veterans received mental health care during their first year home; 
Whereas the Department of Health and Human Services estimates that nearly half a million Hurricane Katrina survivors may need mental health services; 
Whereas phone calls to the Substance Abuse and Mental Health Services Administration (SAMHSA) suicide hotline have nearly doubled in the aftermath of Hurricane Katrina; 
Whereas major depression is a leading cause of death and disability among women between the ages of 40 and 55 and the second-highest of men; 
Whereas every year untreated depression results in lost productivity and worker absenteeism for American businesses; 
Whereas the Congress saves money and lives by investing in effective mental health programs, while allowing the status quo results in unnecessary costs, disability, and premature death; and 
Whereas it would be appropriate to observe May 2006 as Mental Health Month: Now, therefore, be it 
 
That the Congress— 
(1)supports the goals and ideals of Mental Health Month in order to place emphasis on the facts and the scientific literature regarding mental health and attempts to remove stigma associated therewith; 
(2)recognizes that mental well-being is equally as important as physical well being for our citizens, for communities, and for our businesses; 
(3)applauds the recent coalescing of national and community organizations and their great work in promoting public awareness and providing critical information and support to people dealing with this crippling illness and their families; 
(4)supports President Bush's Commission on Mental Health's finding that the Nation’s failure to prioritize mental health is a national tragedy; and 
(5)urges all organizations and health practitioners to use this opportunity to promote mental well-being awareness, ensure access to appropriate services, and support overall quality of life for those living with mental illness. 
 
